Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed February 5, 2020. 

Amendments
           Applicant's amendment(s), filed February 5, 2020, is acknowledged. Applicant has cancelled Claims 15-17, 19-20, 24-29, 32-34, and 36-47.
	Claims 1-14, 18, 21-23, 30-31, 35, and 48 are pending and under consideration. 

Priority
This application is a 371 of PCT/US2018/033247 filed on May 17, 2018. Applicant’s claim for the benefit of a prior-filed application provisional application 62/507,358 filed on May 17, 2017 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
1.	Applicant has not filed any Information Disclosure Statements with the instantapplication. 
	Applicant is reminded of their duty to disclose information material to patentability. See MPEP §2001 and 37 C.F.R. 1.56.
The individuals covered by 37 CFR 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question. As set forth by the court in Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972):
[W]e think that it is unfair to the busy examiner, no matter how diligent and well informed he may be, to assume that he retains details of every pending file in his mind when he is reviewing a particular application . . . [T]he applicant has the burden of presenting the examiner with a complete and accurate record to support the allowance of letters patent.
See MPEP §2001.06(b).

Pursuant to the Paperwork Reduction Act of 1995 (44 U.S.C. 3501 et seq.), a copy of the Applicant's own publication(s) are not provided with the instant Office Action because it is presumed that Applicant has a copy of their own publications, as such is routine practice in the art, and that Applicant has provided their representative with a copy of said publications to establish a prosecution record. However, if Applicant’s representative insists upon receiving a copy of the entire references, then the Examiner will make attempts to provide it in the next Office Action.

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Allowable Subject Matter
2. 	Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
With respect to Claim 11, directed to a human cTuberin (syn. condensed TSC2) having the amino acid sequence of SEQ ID NO: 1 (758 amino acids), which is free of the prior art (search results available in SCORE). 
MAKPTSKDSGLKEKFKILLGLGTPRPNPRSAEGKQTEFIITAEILRELSMECGLNNRIRMIGQICEVAKTKKFEEHAVEALWKAVADLLQPERPLEARHAVLALLKAIVQGQGERLGVLRALFFKVIKDYPSNEDLHERLEVFKALTDNGRHITYLEEELADFVLQWMDVGLSSEFLLVLVNLVKFNSCYLDEYIARMVQMICLLCVRTASSVDIEVSLQVLDAVVCYNCLPAESLPLFIVTLCRTINVKELCEPCWKLMRNLLGTHLGHSAIYNMCHLMEDRAYMEDAPLLRGAVFFVGMALWGAHRLYSLRNSPTSVLPSFYQAMACPNEVVSYEIVLSITRLIKKYRKELQVVAWDILLNIIERLLQQLQTLDSPELRTIVHDLLTTVEELCDQNEFHGSQERYFELVERCADQRPESSLLNLISYRAQSIHPAKDGWIQNLQALMESGGGSGGGSGGGSGGGKPILLPNESQSFERSVQLLDQIPSYDTHKIAVLYVGEGQSNSELAILSNEHGSYRYTEFLTGLGRLIELKDCQPDKVYLGGLDVCGEDGQFTYCWHDDIMQAVFHIATLMPTKDVDKHRCDKKRHLGNDFVSIVYNDSGEDFKLGTIKGQFNFVHVIVTPLDYECNLVSLQCRKDMEGLVDTSVAKIVSDRNLPFVARQMALHANMASQVHHSRSNPTDIYPSKWIARLRHIKRLRQRICEEAAYSNPSLPLVHPPSHSKAPAQTPAEPTPGYEVGQRKRLISSVEDFTEFV

With respect to Claim 18, directed to a nucleic acid molecule of SEQ ID NO: 5 (2306 nucleotides) that encodes the amino acid sequence of SEQ ID NO:1, as SEQ ID NO:1 is free of the prior art, a nucleic acid sequence encoding SEQ ID NO:1 is also free of the prior art.
However, instant recitation of Claim 18 is broader in scope than SEQ ID NO:5. See rejections set forth below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

3. 	Claim 21 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). The claim is directed to a host cell comprising a nucleic acid molecule encoding a condensed tuberin (cTuberin) comprising a hamartin binding region and a GTPase-activating protein (GAP) region, but lacking an Akt phosphorylation site Thr 1462. The specification discloses the host cell may be a human host cell, e.g. a brain cell, heart cell, kidney cell, skin cell, or lung cell (e.g. pg 2, lines 17-18), said cells being present in a patient to be treated (pg 3, line 18; instant Claim 31), and thus naturally integrated into the human being and therefore being an inseparable part of the human itself.  The scope of the claim, therefore, encompasses a human being, which is non-statutory subject matter. As such, it would be remedial to amend the claims to recite “isolated” before cells.  See 1077 O.G. 24, April 21, 1987.
	Appropriate correction is required. 

Claims 1-11 are directed to a condensed tuberin (cTuberin) polypeptide comprising a hamartin binding region and a GTPase-activating protein (GAP) region, but lacking an Akt phosphorylation site Thr 1462. 
The specification discloses (pg 6, line 33) that cTuberin is "a condensed form of human tuberin", and thus, recitation of T1462 necessarily refers to the human TSC2 amino acid sequence. 
With respect to Step 1, the claims are directed to a product, which is a statutory category of invention (Step 1: YES).
With respect to Step 2A, prong one, the art recognizes an online database resource that lists naturally occurring mutations found in the human TSC2 gene (Leiden Open Variation Database (LOVD3), Global Variome shared LOVD, https://databases.lovd.nl/shared/genes/TSC2; last accessed September 28, 2021). The Examiner does not find any naturally-occurring TSC2 mutations that have the instantly recited structural requirements presently claimed, and thus it is considered that the genus of condensed tuberin (cTuberin) polypeptides reasonably encompassed by the instant claims are not directed to a judicial exception (Step 2A, prong one: NO). 

Niida et al (Human Mutation 14: 412-422, 1999) is considered relevant prior art for having taught naturally-occurring human mutations in the TSC2 (tuberin) gene, including an example (family #180, Table 2) in which a frameshift mutation at S1420 results in a condensed tuberin (cTuberin) comprising a hamartin binding region and loss of the Akt phosphorylation site T1462. However, this mutation also results in the loss of the GTPase-activating protein (GAP) region. 
He et al (Child’s Nervous System 36: 1827-1830, 2020) is considered relevant post-filing art for having taught naturally-occurring human mutations in the TSC2 (tuberin) gene, including an example (T1462Hfs*61, Table 1) in which a frameshift mutation at T1462 results in a condensed tuberin (cTuberin) comprising a hamartin binding region and loss of the Akt phosphorylation site T1462. However, this mutation also results in the loss of the GTPase-activating protein (GAP) region. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4. 	Claims 1-5, 7, 12, and 21-22 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Inoki et al (Nature Cell Biology 4: 648-657, 2002; of record) in view of GenBank (NG_005895; January 31, 2016). 
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
Claim 1 is directed to a condensed human tuberin (cTuberin; syn. human TSC2) polypeptide comprising a hamartin binding region and a GTPase-activating protein (GAP) region, but lacking an Akt phosphorylation site Thr 1462.

Inoki et al is considered relevant prior art for having taught a condensed rat TSC2 polypeptide comprising S1422 and T1466 (Figure 4a), whereby those of ordinary skill in the art recognized that rat T1466 (long form; syn. T1422, short form) corresponds to T1462 in human TSC2 (as evidenced by GenBank NG_005895; alignment provided below): 

Human:  SSSPRSPSGLRPRGYTISDSAPSRRGKRVE
rat:    sssprspsglrprgytisdsapsrrgkrve

Inoki et al taught modification of the rat cTuberin to lack the Akt phosphorylation site at T1422, alone (A4) or in combination with removing other Akt phosphorylation sites (6A, Figure 4b; syn. human T1462).

GenBank NG_005895 evidence that those of ordinary skill in the art had long-recognized the nucleotide sequence of the human TSC2 (tuberin) gene, and the thus-encoded amino acid sequence of human TSC2 polypeptide(s). 
Thus, knowing the structure of the rat cTuberin polypeptide comprising a hamartin binding region and a GTPase-activating protein (GAP) region, and lacking an Akt phosphorylation site T1422 of Inoki et al, those of ordinary skill in the art would immediately recognize the corresponding amino acid variant in the context of a human cTuberin polypeptide comprising a hamartin binding region and a GTPase-activating protein (GAP) region, and lacking an Akt phosphorylation site T1462, as presently claimed, and also the corresponding nucleic acid sequence to encode said human cTuberin polypeptide. 

Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular biology, cloning, genetics, and the creation of transgenic cells. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a rat cTuberin comprising a hamartin binding region and a GTPase-activating protein (GAP) region, but lacking an Akt phosphorylation site T1462 (syn. rat T1422), as taught by Inoki et al, with a human cTuberin comprising a hamartin binding region and a GTPase-activating protein (GAP) region, but lacking an Akt phosphorylation site T1462 with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. 
An artisan would be motivated to substitute a rat cTuberin comprising a hamartin binding region and a GTPase-activating protein (GAP) region, but lacking an Akt phosphorylation site T1462 (syn. rat T1422) with a human cTuberin comprising a hamartin binding region and a GTPase-activating protein (GAP) region, but lacking an Akt phosphorylation site T1462 because the ordinary artisans previously recognized that Tuberous Sclerosis Complex (TSC) disorders exist in humans (Inoki et al, pg 648 Introduction). 
Inoki et al taught that TSC1/TSC2 complex formation is important for their biological functions, and disease-associated mutations in TSC2 weaken the interaction with TSC1 (pg 651, col. 2-pg 653, col. 1, joining ¶). Similarly, phosphorylation by Akt inhibits TSC2 function (pg 651, col. 2).
Nutrient stimulation of S6K is inhibited by TSC1/TSC2 complex. 
Phosphorylation of 4E-BP1 is inhibited by TSC1/TSC2 complex. 
TSC2 phosphorylation mimetics of Akt sites have decreased ability to inhibit S6K; whereas, Akt-mutant TSC2 enhanced its ability to inhibit S6K; 
TSC2 phosphorylation mimetics of Akt sites have decreased ability to inhibit phosphorylation of downstream target 4E-BP1; whereas, Akt-mutant TSC2 enhanced its ability to inhibit phosphorylation of 4E-BP1; 
TSC2 phosphorylation mimetics of Akt sites weaken interaction with TSC1; whereas, Akt-mutant TSC2 is fully capable of interacting with TSC1; 
TSC2 phosphorylation mimetics of Akt sites are less stable expression; whereas, Akt-mutant TSC2 are less ubiquitinated and more stable expression. 
Inoki et al taught that Akt-dependent phosphorylation inhibits the function of TSC2 by destabilizing its association with TSC1, thus promoting ubiquitin-mediated degradation (pg 654, col. 1). 
Inoki et al taught that their results provide a possible mechanism for the regulation of S6K by Akt, whereby TSC1/TSC2 complex functions downstream of Akt and upstream of mTOR to control S6K and 4E-BP1 activities in mammalian cells (pg 654, col. 2), whereby S6K and 4E-BP1 are key regulators of translation and cell growth, being inhibited by TSC1/TSC2. This activity is probably important for their physiological functions because it is compromised by disease-associated TSC2 mutations (pg 655). 
Inoki et al taught that the S6K and 4E-BP1 phosphorylation assays as taught using the rat TSC2 system provide a simple and relevant functional assay for TSC1–TSC2 and will significantly aid future investigation of these tumour suppressor proteins. The data here suggest a molecular basis for how TSC1/TSC2 complex functions as a tumor suppressor to inhibit cell growth via inhibition of mTOR, S6K, and 4E-BP1 activity (pg 655). The ordinary artisan would recognize that making the corresponding rat TSC2 Akt-mutants in the human TSC2 protein would be more appropriate and relevant to assess the function of human TSC2 in the context of human cell biology mechanism and human disease. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claims 2-3, GenBank NG_005895 evidence that those of ordinary skill in the art had long-recognized the nucleotide sequence of the human TSC2 (tuberin) gene, and the thus-encoded amino acid sequence of human TSC2 polypeptide(s), whereby said human TSC2 (tuberin) polypeptide comprises a hamartin binding region that is 100% identical to the amino acid sequence SEQ ID NO: 2.
Thus, knowing the structure of the rat cTuberin polypeptide comprising a hamartin binding region and a GTPase-activating protein (GAP) region, and lacking an Akt phosphorylation site T1422 of Inoki et al, those of ordinary skill in the art would immediately recognize the corresponding hamartin binding region amino acid sequence in the context of a human cTuberin polypeptide comprising a hamartin binding region and a GTPase-activating protein (GAP) region, and lacking an Akt phosphorylation site T1462, as presently claimed.
With respect to Claims 4-5, GenBank NG_005895 evidence that those of ordinary skill in the art had long-recognized the nucleotide sequence of the human TSC2 (tuberin) gene, and the thus-encoded amino acid sequence of human TSC2 polypeptide(s), whereby said human TSC2 (tuberin) polypeptide comprises a GTPase-activating protein (GAP) region that is 100% identical to the amino acid sequence SEQ ID NO: 3.
Thus, knowing the structure of the rat cTuberin polypeptide comprising a hamartin binding region and a GTPase-activating protein (GAP) region, and lacking an Akt phosphorylation site T1422 of Inoki et al, those of ordinary skill in the art would immediately recognize the corresponding GTPase-activating protein (GAP) region amino acid sequence in the context of a human cTuberin polypeptide comprising a hamartin binding region and a GTPase-activating protein (GAP) region, and lacking an Akt phosphorylation site T1462, as presently claimed.
With respect to Claim 7, the instant specification fails to define a “spacer”. Inoki et al taught the rat cTuberin polypeptide naturally comprises a ‘spacer’ domain between the hamartin binding region and GAP region (Figure 4a).
With respect to Claim 12, Inoki et al taught a nucleic acid molecule encoding the cTuberin polypeptide comprising a hamartin binding region and a GTPase-activating protein (GAP) region, but lacking an Akt phosphorylation site(s) (pg 656, Materials and Methods), e.g. as per the molecular cloning and expression of the alanine substitutions (pg 651, col’s 1-2), and thus, said nucleic acid molecule is necessarily operably linked to a regulatory control sequence. 
With respect to Claim 21, Inoki et al taught a cell comprising the nucleic acid molecule encoding the cTuberin polypeptide comprising a hamartin binding region and a GTPase-activating protein (GAP) region, but lacking an Akt phosphorylation site(s) (pg 656, Materials and Methods), e.g. as per the molecular cloning and expression of the alanine substitutions, e.g. E. coli cells and/or HEK293 cells (entire paper). 
With respect to Claim 22, Inoki et al taught a composition comprising the nucleic acid molecule, as such would have been immediately recognized by the ordinary artisan to have been necessarily used in order to transfect the host cells comprising said nucleic acid molecule. 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

5. 	Claims 2-5, 12, 21-23, 30-31, and 35 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Inoki et al (Nature Cell Biology 4: 648-657, 2002; of record) in view of GenBank (NG_005895; January 31, 2016), as applied to Claims 1-5, 7, 12, and 21-22 above, and in further view of Lo et al (U.S. 2012/0252877).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
Inoki et al taught that the ability of TSC2 to inhibit S6K correlates with its tumor suppressor function (pg 648, col. 2), as disease-derived TSC2 mutations showed decreased ability to inhibit S6K phosphorylation (pg 650, col. 1); whereas, the Akt-mutant TSC2 enhanced its ability to inhibit S6K, enhanced its ability to inhibit phosphorylation of 4E-BP1, is fully capable of interacting with TSC1, and are less ubiquitinated and more stable expression. 

Inoki et al do not teach the use of TSC2 polypeptides in a method of treating a patient having tuberous sclerosis complex (TSC). However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim 31, Lo et al is considered relevant prior art for having disclosed a method of treating Tuberous Sclerosis Complex in a patient, the method comprising the step of administering to said patient a rAAV (viral) vector comprising a nucleic acid encoding a TSC2 polypeptide, or variant thereof (Abstract, [0010-11]). 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.  In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a human TSC2, as disclosed by Lo et al, with a human cTuberin comprising a hamartin binding region and a GTPase-activating protein (GAP) region, but lacking an Akt phosphorylation site T1462 in a method of treating a TSC disease or disorder with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a human TSC2 with a human cTuberin comprising a hamartin binding region and a GTPase-activating protein (GAP) region, but lacking an Akt phosphorylation site T1462 in a method of treating a TSC disease or disorder because Inoki et al taught that disease-derived TSC2 mutations showed decreased ability to inhibit S6K phosphorylation (pg 650, col. 1), Lo et al disclosed that TSC2, or variants thereof, delivered via an rAAV can treat TSC [0010-11], in effect, therapeutic TSC2 gene rescue with functional TSC2, and Inoki et al taught that, as discussed above, the cTuberin polypeptide comprising Akt mutations are functionally the same as wildtype TSC2 (Tuberin) in its abilities to complex with TSC1, inhibit S6K, and inhibit 4E-BP1, whereby such functionalities correlates with its tumor suppressor function (pg 648, col. 2).
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claims 2-3, GenBank NG_005895 evidence that those of ordinary skill in the art had long-recognized the nucleotide sequence of the human TSC2 (tuberin) gene, and the thus-encoded amino acid sequence of human TSC2 polypeptide(s), whereby said human TSC2 (tuberin) polypeptide comprises a hamartin binding region that is 100% identical to the amino acid sequence SEQ ID NO: 2.
Thus, knowing the structure of the rat cTuberin polypeptide comprising a hamartin binding region and a GTPase-activating protein (GAP) region, and lacking an Akt phosphorylation site T1422 of Inoki et al, those of ordinary skill in the art would immediately recognize the corresponding hamartin binding region amino acid sequence in the context of a human cTuberin polypeptide comprising a hamartin binding region and a GTPase-activating protein (GAP) region, and lacking an Akt phosphorylation site T1462, as presently claimed.
Lo et al disclosed human TSC2 polypeptide amino acid sequence ([0043], SEQ ID NO:3), which comprises an amino acid sequence that is 100% identical to the hamartin binding region of SEQ ID NO:2. 
With respect to Claims 4-5, GenBank NG_005895 evidence that those of ordinary skill in the art had long-recognized the nucleotide sequence of the human TSC2 (tuberin) gene, and the thus-encoded amino acid sequence of human TSC2 polypeptide(s), whereby said human TSC2 (tuberin) polypeptide comprises a GTPase-activating protein (GAP) region that is 100% identical to the amino acid sequence SEQ ID NO: 3.
Thus, knowing the structure of the rat cTuberin polypeptide comprising a hamartin binding region and a GTPase-activating protein (GAP) region, and lacking an Akt phosphorylation site T1422 of Inoki et al, those of ordinary skill in the art would immediately recognize the corresponding GTPase-activating protein (GAP) region amino acid sequence in the context of a human cTuberin polypeptide comprising a hamartin binding region and a GTPase-activating protein (GAP) region, and lacking an Akt phosphorylation site T1462, as presently claimed.
Lo et al disclosed human TSC2 polypeptide amino acid sequence ([0043], SEQ ID NO:3), which comprises an amino acid sequence that is 100% identical to the GAP region of SEQ ID NO:3. 
With respect to Claim 7, the instant specification fails to define a “spacer”. Inoki et al taught the rat cTuberin polypeptide naturally comprises a ‘spacer’ domain between the hamartin binding region and GAP region (Figure 4a).
With respect to Claim 12, Inoki et al taught a nucleic acid molecule encoding the cTuberin polypeptide comprising a hamartin binding region and a GTPase-activating protein (GAP) region, but lacking an Akt phosphorylation site(s) (pg 656, Materials and Methods), e.g. as per the molecular cloning and expression of the alanine substitutions (pg 651, col’s 1-2), and thus, said nucleic acid molecule is necessarily operably linked to a regulatory control sequence. 
Lo et al disclosed the nucleic acid encoding the TSC2 polypeptide is to be expressed in a human cell, e.g. human subject [0026, 121, 137]. Lo et al disclosed the nucleic acid encoding the TSC2 polypeptide is operably linked to a regulatory control sequence, e.g. promoter [0014].
With respect to Claim 21, Inoki et al taught a cell comprising the nucleic acid molecule encoding the cTuberin polypeptide comprising a hamartin binding region and a GTPase-activating protein (GAP) region, but lacking an Akt phosphorylation site(s) (pg 656, Materials and Methods), e.g. as per the molecular cloning and expression of the alanine substitutions, e.g. E. coli cells and/or HEK293 cells (entire paper). 
Lo et al disclosed host cells transfected/transduced with the therapeutic transgene (Example 2). 
Lo et al is considered relevant prior art for having disclosed rAAV (viral) vector comprising a nucleic acid encoding a TSC2 polypeptide, or variant thereof (Abstract). 
With respect to Claim 22, Inoki et al taught a composition comprising the nucleic acid molecule, as such would have been immediately recognized by the ordinary artisan to have been necessarily used in order to transfect the host cells comprising said nucleic acid molecule. 
Lo et al disclosed pharmaceutical composition comprising the rAAV vector and a pharmaceutically acceptable carrier [0109-110, 136].
With respect to Claim 23, Lo et al disclosed rAAV (viral) vector comprising a nucleic acid encoding a TSC2 polypeptide, or variant thereof (Abstract), said rAAV comprising an AAV capsid and AAV genome [0026, 91-92].
With respect to Claim 30, Lo et al disclosed pharmaceutical composition comprising the rAAV vector and a pharmaceutically acceptable carrier [0109-110, 136].
With respect to Claim 35, Lo et al disclosed wherein said patient has a renal angiomyolipoma [0017]. 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

6. 	Claims 12-14 and 21-22 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Inoki et al (Nature Cell Biology 4: 648-657, 2002; of record) in view of GenBank (NG_005895; January 31, 2016), and Lo et al (U.S. 2012/0252877), as applied to Claims 1-5, 7, 12, 21-23, 30-31, and 35 above, and in further view of Ward et al (Blood 117(3): 798-807, 2011).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
Neither Inoki et al nor Lo et al teach/disclose wherein the nucleic acid encoding TSC2 is codon-optimized for expression in human cells. 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claims 13-14, Ward et al is considered relevant prior art for having taught the codon optimization of a therapeutic transgene for expression in a human cell (Title), whereby said codon-optimized transgene is operably linked to a regulatory control sequence (Figure 1).

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.  In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to modify a nucleic acid encoding a therapeutic TSC2 (syn. Tuberin) polypeptide to be codon-optimized for expression in human cells with a reasonable expectation of success, the artisan being motivated to do so because the scientific and technical concept(s) of codon-optimization has long-been recognized by the ordinary artisan, and Ward et al successfully demonstrated the ability to codon-optimize a therapeutic transgene for expression in human cells, whereby said codon-optimization “leads to high-level expression” (Title). 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claims 2-3, GenBank NG_005895 evidence that those of ordinary skill in the art had long-recognized the nucleotide sequence of the human TSC2 (tuberin) gene, and the thus-encoded amino acid sequence of human TSC2 polypeptide(s), whereby said human TSC2 (tuberin) polypeptide comprises a hamartin binding region that is 100% identical to the amino acid sequence SEQ ID NO: 2.
Thus, knowing the structure of the rat cTuberin polypeptide comprising a hamartin binding region and a GTPase-activating protein (GAP) region, and lacking an Akt phosphorylation site T1422 of Inoki et al, those of ordinary skill in the art would immediately recognize the corresponding hamartin binding region amino acid sequence in the context of a human cTuberin polypeptide comprising a hamartin binding region and a GTPase-activating protein (GAP) region, and lacking an Akt phosphorylation site T1462, as presently claimed.
Lo et al disclosed human TSC2 polypeptide amino acid sequence ([0043], SEQ ID NO:3), which comprises an amino acid sequence that is 100% identical to the hamartin binding region of SEQ ID NO:2. 
With respect to Claims 4-5, GenBank NG_005895 evidence that those of ordinary skill in the art had long-recognized the nucleotide sequence of the human TSC2 (tuberin) gene, and the thus-encoded amino acid sequence of human TSC2 polypeptide(s), whereby said human TSC2 (tuberin) polypeptide comprises a GTPase-activating protein (GAP) region that is 100% identical to the amino acid sequence SEQ ID NO: 3.
Thus, knowing the structure of the rat cTuberin polypeptide comprising a hamartin binding region and a GTPase-activating protein (GAP) region, and lacking an Akt phosphorylation site T1422 of Inoki et al, those of ordinary skill in the art would immediately recognize the corresponding GTPase-activating protein (GAP) region amino acid sequence in the context of a human cTuberin polypeptide comprising a hamartin binding region and a GTPase-activating protein (GAP) region, and lacking an Akt phosphorylation site T1462, as presently claimed.
Lo et al disclosed human TSC2 polypeptide amino acid sequence ([0043], SEQ ID NO:3), which comprises an amino acid sequence that is 100% identical to the GAP region of SEQ ID NO:3. 
With respect to Claim 7, the instant specification fails to define a “spacer”. Inoki et al taught the rat cTuberin polypeptide naturally comprises a ‘spacer’ domain between the hamartin binding region and GAP region (Figure 4a).
With respect to Claim 12, Inoki et al taught a nucleic acid molecule encoding the cTuberin polypeptide comprising a hamartin binding region and a GTPase-activating protein (GAP) region, but lacking an Akt phosphorylation site(s) (pg 656, Materials and Methods), e.g. as per the molecular cloning and expression of the alanine substitutions (pg 651, col’s 1-2), and thus, said nucleic acid molecule is necessarily operably linked to a regulatory control sequence. 
Lo et al disclosed the nucleic acid encoding the TSC2 polypeptide is to be expressed in a human cell, e.g. human subject [0026, 121, 137]. Lo et al disclosed the nucleic acid encoding the TSC2 polypeptide is operably linked to a regulatory control sequence, e.g. promoter [0014].
Ward et al taught a nucleic acid molecule encoding the therapeutic polypeptide (Title).
With respect to Claim 21, Inoki et al taught a cell comprising the nucleic acid molecule encoding the cTuberin polypeptide comprising a hamartin binding region and a GTPase-activating protein (GAP) region, but lacking an Akt phosphorylation site(s) (pg 656, Materials and Methods), e.g. as per the molecular cloning and expression of the alanine substitutions, e.g. E. coli cells and/or HEK293 cells (entire paper). 
Lo et al disclosed host cells transfected/transduced with the therapeutic transgene (Example 2). 
Lo et al is considered relevant prior art for having disclosed rAAV (viral) vector comprising a nucleic acid encoding a TSC2 polypeptide, or variant thereof (Abstract). 
Ward et al taught a nucleic acid molecule encoding the therapeutic polypeptide (Title), said codon-optimized nucleic acid being transduced into host cells, e.g. 293T cells (pg 800, Methods, col. 2), as well as in a viral vector (pg 799, col. 2, Methods, FVIII transgene and LV construction). 
With respect to Claim 22, Inoki et al taught a composition comprising the nucleic acid molecule, as such would have been immediately recognized by the ordinary artisan to have been necessarily used in order to transfect the host cells comprising said nucleic acid molecule. 
Lo et al disclosed pharmaceutical composition comprising the rAAV vector and a pharmaceutically acceptable carrier [0109-110, 136].
Ward et al taught a nucleic acid molecule encoding the therapeutic polypeptide (Title), said codon-optimized nucleic acid being transduced into host cells, e.g. 293T cells (pg 800, Methods, col. 2), as well as in a viral vector (pg 799, col. 2, Methods, FVIII transgene and LV construction). 
With respect to Claim 23, Lo et al disclosed rAAV (viral) vector comprising a nucleic acid encoding a TSC2 polypeptide, or variant thereof (Abstract), said rAAV comprising an AAV capsid and AAV genome [0026, 91-92].
With respect to Claim 30, Lo et al disclosed pharmaceutical composition comprising the rAAV vector and a pharmaceutically acceptable carrier [0109-110, 136].
With respect to Claim 35, Lo et al disclosed wherein said patient has a renal angiomyolipoma [0017]. 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

7. 	Claims 8-9, 12, and 21-22 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Inoki et al (Nature Cell Biology 4: 648-657, 2002; of record) in view of GenBank (NG_005895; January 31, 2016), Lo et al (U.S. 2012/0252877), and Ward et al (Blood 117(3): 798-807, 2011), as applied to Claims 1-5, 7, 12-14, 21-23, 30-31, and 35 above, and in further view of Yokoi et al (U.S. Patent 6,884,419).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
As discussed supra, the instant specification fails to define a “spacer”. Inoki et al taught the rat cTuberin polypeptide naturally comprises a ‘spacer’ domain between the hamartin binding region and GAP region (Figure 4a).
Neither Inoki et al, Lo et al, nor Ward et al teach/disclose wherein said spacer comprises at least SGGG, more specifically, said spacer is SEQ ID NO: 4.
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claims 8-9, Yokoi et al is considered relevant prior art for having disclosed the use of spacer linkers when constructing a fusion protein, said spacer linkers having the amino acid sequence of instantly recited SEQ ID NO:4 (Table 4; (SGGG)4).

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first spacer domain in a cTuberin polypeptide with a second spacer domain, to wit, spacer linkers having the amino acid sequence of instantly recited SEQ ID NO:4 ((SGGG)4)) with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first spacer domain in a cTuberin polypeptide with a second spacer domain, to wit, spacer linkers having the amino acid sequence of instantly recited SEQ ID NO:4 ((SGGG)4)) because those of ordinary skill in the art previously recognized the scientific and technical concepts of using compact spacer motifs, including (SGGG)4, as disclosed by Yokoi et al, in the construction of synthetic polypeptides, wherein said spacer motif allows/does not inhibit the activities of the first and second polypeptide domains linked together by said spacer motif (Yokoi et al, col. 4, lines 52-54), whereby (SGGG)4 spacer was previously recognized in the art to ensure sufficient spacing for proper peptide structure of each active domain upon expression. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claims 2-3, GenBank NG_005895 evidence that those of ordinary skill in the art had long-recognized the nucleotide sequence of the human TSC2 (tuberin) gene, and the thus-encoded amino acid sequence of human TSC2 polypeptide(s), whereby said human TSC2 (tuberin) polypeptide comprises a hamartin binding region that is 100% identical to the amino acid sequence SEQ ID NO: 2.
Thus, knowing the structure of the rat cTuberin polypeptide comprising a hamartin binding region and a GTPase-activating protein (GAP) region, and lacking an Akt phosphorylation site T1422 of Inoki et al, those of ordinary skill in the art would immediately recognize the corresponding hamartin binding region amino acid sequence in the context of a human cTuberin polypeptide comprising a hamartin binding region and a GTPase-activating protein (GAP) region, and lacking an Akt phosphorylation site T1462, as presently claimed.
Lo et al disclosed human TSC2 polypeptide amino acid sequence ([0043], SEQ ID NO:3), which comprises an amino acid sequence that is 100% identical to the hamartin binding region of SEQ ID NO:2. 
With respect to Claims 4-5, GenBank NG_005895 evidence that those of ordinary skill in the art had long-recognized the nucleotide sequence of the human TSC2 (tuberin) gene, and the thus-encoded amino acid sequence of human TSC2 polypeptide(s), whereby said human TSC2 (tuberin) polypeptide comprises a GTPase-activating protein (GAP) region that is 100% identical to the amino acid sequence SEQ ID NO: 3.
Thus, knowing the structure of the rat cTuberin polypeptide comprising a hamartin binding region and a GTPase-activating protein (GAP) region, and lacking an Akt phosphorylation site T1422 of Inoki et al, those of ordinary skill in the art would immediately recognize the corresponding GTPase-activating protein (GAP) region amino acid sequence in the context of a human cTuberin polypeptide comprising a hamartin binding region and a GTPase-activating protein (GAP) region, and lacking an Akt phosphorylation site T1462, as presently claimed.
Lo et al disclosed human TSC2 polypeptide amino acid sequence ([0043], SEQ ID NO:3), which comprises an amino acid sequence that is 100% identical to the GAP region of SEQ ID NO:3. 
With respect to Claim 7, the instant specification fails to define a “spacer”. Inoki et al taught the rat cTuberin polypeptide naturally comprises a ‘spacer’ domain between the hamartin binding region and GAP region (Figure 4a).
With respect to Claim 12, Inoki et al taught a nucleic acid molecule encoding the cTuberin polypeptide comprising a hamartin binding region and a GTPase-activating protein (GAP) region, but lacking an Akt phosphorylation site(s) (pg 656, Materials and Methods), e.g. as per the molecular cloning and expression of the alanine substitutions (pg 651, col’s 1-2), and thus, said nucleic acid molecule is necessarily operably linked to a regulatory control sequence. 
Lo et al disclosed the nucleic acid encoding the TSC2 polypeptide is to be expressed in a human cell, e.g. human subject [0026, 121, 137]. Lo et al disclosed the nucleic acid encoding the TSC2 polypeptide is operably linked to a regulatory control sequence, e.g. promoter [0014].
Ward et al taught a nucleic acid molecule encoding the therapeutic polypeptide (Title).
Yokoi et al disclosed a nucleic acid molecule encoding the therapeutic fusion polypeptide (Example 1). 
With respect to Claim 21, Inoki et al taught a cell comprising the nucleic acid molecule encoding the cTuberin polypeptide comprising a hamartin binding region and a GTPase-activating protein (GAP) region, but lacking an Akt phosphorylation site(s) (pg 656, Materials and Methods), e.g. as per the molecular cloning and expression of the alanine substitutions, e.g. E. coli cells and/or HEK293 cells (entire paper). 
Lo et al disclosed host cells transfected/transduced with the therapeutic transgene (Example 2). 
Lo et al is considered relevant prior art for having disclosed rAAV (viral) vector comprising a nucleic acid encoding a TSC2 polypeptide, or variant thereof (Abstract). 
Ward et al taught a nucleic acid molecule encoding the therapeutic polypeptide (Title), said codon-optimized nucleic acid being transduced into host cells, e.g. 293T cells (pg 800, Methods, col. 2), as well as in a viral vector (pg 799, col. 2, Methods, FVIII transgene and LV construction). 
Yokoi et al disclosed animal cells transduced or transfected with a nucleic acid molecule encoding the therapeutic fusion polypeptide (Example 2). 
With respect to Claim 22, Inoki et al taught a composition comprising the nucleic acid molecule, as such would have been immediately recognized by the ordinary artisan to have been necessarily used in order to transfect the host cells comprising said nucleic acid molecule. 
Lo et al disclosed pharmaceutical composition comprising the rAAV vector and a pharmaceutically acceptable carrier [0109-110, 136].
Ward et al taught a nucleic acid molecule encoding the therapeutic polypeptide (Title), said codon-optimized nucleic acid being transduced into host cells, e.g. 293T cells (pg 800, Methods, col. 2), as well as in a viral vector (pg 799, col. 2, Methods, FVIII transgene and LV construction). 
Yokoi et al disclosed animal cells transduced or transfected with a nucleic acid molecule encoding the therapeutic fusion polypeptide (Example 2). 
With respect to Claim 23, Lo et al disclosed rAAV (viral) vector comprising a nucleic acid encoding a TSC2 polypeptide, or variant thereof (Abstract), said rAAV comprising an AAV capsid and AAV genome [0026, 91-92].
With respect to Claim 30, Lo et al disclosed pharmaceutical composition comprising the rAAV vector and a pharmaceutically acceptable carrier [0109-110, 136].
With respect to Claim 35, Lo et al disclosed wherein said patient has a renal angiomyolipoma [0017]. 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

8. 	Claim 48 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Inoki et al (Nature Cell Biology 4: 648-657, 2002; of record) in view of GenBank (NG_005895; January 31, 2016), Lo et al (U.S. 2012/0252877), Ward et al (Blood 117(3): 798-807, 2011), and Yokoi et al (U.S. Patent 6,884,419), as applied to Claims 1-5, 7-9, 12-14, 21-23, 30-31, and 35 above, and in further view of Babchia et al (Invest. Ophthalmol. & Vis. Sci. 51(1): 421-429, 2010) and Ji et al (Journal of Cancer 8(4): 555-562, doi:10.7150/jca.17205; 8 pages, published online February 11, 2017).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
Inoki et al taught that Akt inhibitor LY294002 decreases the phosphorylation of Tuberin at the same Akt phosphorylation sites studied by Inoki et al (pg 651, col. 1). Thus, the ordinary artisan would have recognized the cTuberin polypeptide comprising Akt mutations, not phosphorylated by Akt, and thus a functional inhibitor of Akt, are functionally the same as wildtype TSC2 (Tuberin) in its abilities to complex with TSC1, inhibit S6K, and inhibit 4E-BP1, whereby such functionalities correlates with its tumor suppressor function (pg 648, col. 2).
Neither Inoki et al, Lo et al, Ward, nor Yokoi et al teach/disclose wherein the method of treating TSC comprises administration of rapamycin.
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim 48, Babchia et al is considered relevant prior art for having taught a method of treating cancer cells comprising the step of inhibiting Akt (via Ly294002) in combination with the step of inhibiting mTOR (via rapamycin), whereby the combination of the Akt inhibitor and the mTOR inhibitor yields a greater (synergistic) inhibition of cell proliferation than either Akt inhibitor or the mTOR inhibitor individually (e.g. Figure 3c; pg 425, col. 2, “synergistic effects”). 
 Ji et al is considered relevant prior art for having taught a method of treating TSC, the method comprising the step of inhibiting Akt (via MK-2206) in combination with the step of inhibiting mTOR (via rapamycin), whereby the Akt inhibitor increased cytotoxicity of rapamycin (Abstract) and a synergistic effect (pg 556, col. 1, “synergistic effect was detected”).
Both Babchia et al and Ji et al taught that rapamycin treatment alone activates Akt (Babchia et al, pg 421, col. 1, Results; Ji et al, pg 561, col. 2). 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to combine a cTuberin polypeptide comprising a hamartin binding region and a GTPase-activating protein (GAP) region, but lacking an Akt phosphorylation site(s) with rapamycin in a method of treating TSC with a reasonable expectation of success because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. An artisan would be motivated to combine a cTuberin polypeptide comprising a hamartin binding region and a GTPase-activating protein (GAP) region, but lacking an Akt phosphorylation site(s) with rapamycin in a method of treating TSC because the ordinary artisan would have recognized the scientific and technical concepts that: 
i) rapamycin treatment alone activates Akt (Babchia et al, pg 421, col. 1, Results; Ji et al, pg 561, col. 2); 
ii) rapamycin treatment had been previously anticipated to be effective in the treatment of TSC, but in practice has only demonstrated modest clinical efficacy (Ji et al, pg 556, col. 1); 
iii) the cTuberin polypeptide comprising Akt mutations is not phosphorylated by Akt, and thus is a functional inhibitor of Akt (Inoki et al); and 
iv) both Babchia et al and Ji et al successfully demonstrated therapeutic methods, including in a method of treating TSC (Ji et al), using an Akt inhibitor in combination with a mTOR inhibitor (rapamycin), whereby the combination yielded a synergistic improvement and/or decreased rapamycin cytotoxicity (Babchia et al, Ji et al). 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

9. 	Claims 6, 10, and 18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Inoki et al (Nature Cell Biology 4: 648-657, 2002; of record) in view of GenBank (NG_005895; January 31, 2016), Lo et al (U.S. 2012/0252877), Ward et al (Blood 117(3): 798-807, 2011), Yokoi et al (U.S. Patent 6,884,419), Babchia et al (Invest. Ophthalmol. & Vis. Sci. 51(1): 421-429, 2010) and Ji et al (Journal of Cancer 8(4): 555-562, doi:10.7150/jca.17205; 8 pages, published online February 11, 2017), as applied to Claims 1-5, 7-9, 12-14, 21-23, 30-31, and 35, and 48 above, and in further view of Guvakova et al (Cell Movement: New Research Trends, Chapter VI, pgs 187-207, 2009, editors T. Abreau and G. Silva, Nova Science Publishers, Inc, ISBN: 978-1-60692-570-6).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
With respect to Claim 6, GenBank NG_005895 teaches that R451 is encoded by Exon 13, and S1514 is encoded by Exon 35. 
Inoki et al taught Akt phosphorylation sites at S939 (syn. Hu S939, S981, S993, S1130, S1132, T1422 (syn. Hu T1462), and T1460, and thus the ordinary artisan would recognize that deletion of at least 939-1462 would remove all of the Akt phosphorylation sites. 
As discussed supra, the instant specification fails to define a “spacer”. Inoki et al taught the rat cTuberin polypeptide naturally comprises a ‘spacer’ domain between the hamartin binding region and GAP region (Figure 4a).
Yokoi et al disclosed the use of spacer linkers when constructing a fusion protein, said spacer linkers having the amino acid sequence of instantly recited SEQ ID NO:4 (Table 4; (SGGG)4), wherein said spacer motif allows/does not inhibit the activities of the first and second polypeptide domains linked together by said spacer motif (Yokoi et al, col. 4, lines 52-54), whereby (SGGG)4 spacer was previously recognized in the art to ensure sufficient spacing for proper peptide structure of each active domain upon expression. 

Neither Inoki et al, Lo et al, Ward, Yokoi et al, Babchia et al, nor Ji et al teach/disclose wherein said cTuberin lacks amino acids 451-1514 of human tuberin (SEQ ID NO: 10).
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim 6, Guvakova et al is considered relevant prior art for having taught that the TSC2 hamartin binding domain terminates around amino acid 418, and taught a fusion protein comprising the hamartin binding domain of amino acids 1-460 of TSC2 (Figure 4, HBD-TSC2). Guvakova et al also taught that the TSC2 GAP domain begins around amino acid 1517 (Figure 4, legend, GAP domain amino acids 1517-1674), illustrating more specifically beginning at amino acid 1531. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
It would have been obvious to one of ordinary skill in the art to choose from a finite number of identified, predictable options because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipate success, it is likely that product not of innovation but of ordinary skill and common sense.”
Those of ordinary skill in the art previously recognized the amino acid sequence of human TSC2, and the amino acid domains that comprise the hamartin binding domain and the GAP domain, and the ordinary artisan could have pursued the known potential options with a reasonable expectation of success, as demonstrated by the intentional creation of amino acid substitutions (Inoki et al), intentional creation of fusion proteins comprising different TSC2 sub-domains for functional assays (Guvakova et al). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05. 
The cited prior art evidence that those of ordinary skill in the art would have recognized that a condensed human (TSC2) Tuberin (cTuberin) comprising a hamartin binding domain and a GAP domain, but lacking, at least, the Akt phosphorylation site T1462 would be achieved with a cTuberin polypeptide lacking the domains between the N-terminal hamartin binding domain and the C-terminal GAP domain. 
Inoki et al taught Akt phosphorylation sites at S939 (syn. Hu S939, S981, S993, S1130, S1132, T1422 (syn. Hu T1462), and T1460, and thus the ordinary artisan would recognize that deletion of at least 939-1462 would remove all of the Akt phosphorylation sites. 
Guvakova et al taught the hamartin binding domain terminates around amino acid 418, whereby GenBank NG_005895 teaches that Exon 12 terminates with R418. 
Guvakova et al taught the GAP domain begins around amino acid 1531, more specifically 1517, whereby GenBank NG_005895 teaches that Exon 35 begins at F1499, and encodes P1517. 
In light of GenBank NG_005895, the ordinary artisan would have recognized that deletion of amino acids 418-1498 would yield a cTuberin polypeptide comprising the N-terminal hamartin binding domain and the C-terminal GAP domain, and remove all of the Akt phosphorylation sites, including T1462. 
In light of Guvakova et al, the ordinary artisan would have recognized that deletion of amino acids 418-1516, 460-1516, or 418-1531, would yield a cTuberin polypeptide comprising the N-terminal hamartin binding domain and the C-terminal GAP domain, and remove all of the Akt phosphorylation sites, including T1462. 
The instant specification fails to disclose an element of criticality for a cTuberin polypeptide comprising the N-terminal hamartin binding domain and the C-terminal GAP domain, and a deletion of amino acids 451-1514, which removes all of the Akt phosphorylation sites, including T1462. 
Furthermore, instant Claim 6 merely requires that 451-1514 be deleted, and allows for additional amino acids to be deleted, as would be achieved in the 418-1516 and/or 418-1531 deletions per the Guvakova et al. 
The "mere existence of differences between the prior art and an invention does not establish the invention's nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art."Id.
There is no disclosed element of criticality for a deletion of 451-1514 (instant), as opposed to 460-1516 (Guvakova et al), which comprises a mere addition of nine N-terminal amino acids and additional deletion of two C-terminal amino acids.
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 10, directed to a human cTuberin (syn. condensed TSC2) having the amino acid sequence at least 90% identical to SEQ ID NO: 1 (758 amino acids), and thus allows for deletions, insertions, additions, or substitutions of up to 76 amino acids, which are encompassed by: 
i) deletion of amino acids 418-1498 (GenBank NG_005895; difference of 33 N-terminal amino acids and 16 C-terminal amino acids); 
i) deletion of amino acids 418-1516 (Guvakova et al; difference of 33 N-terminal amino acids and 2 C-terminal amino acids); 
i) deletion of amino acids 460-1516 (Guvakova et al; difference of 9 N-terminal amino acids and 2 C-terminal amino acids); and 
i) deletion of amino acids 418-1531 (Guvakova et al; difference of 33 N-terminal amino acids and 17 C-terminal amino acids), all of which would yield a cTuberin polypeptide comprising the N-terminal hamartin binding domain and the C-terminal GAP domain, and remove all of the Akt phosphorylation sites, including T1462. 
With respect to Claim 18, the claim is directed to a genus of polynucleotides having at least 90% identity to SEQ ID NO:5 (2306 nts), which encodes the amino acid sequence of SEQ ID NO:1. In accordance with the discussion supra re: Claim 10, those of ordinary skill in the art  previously knew the nucleotide sequence of human TSC2, and thus the deletion embodiments reasonably inferred by GenBank NG_005895 and Guvakova et al would naturally yield thus-encoding polynucleotides having at least 90% identity to instant SEQ ID NO:5. 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Citation of Relevant Prior Art
10. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xiao et al (J. Biol. Chem. 272(10): 6097-6100, 1997) is considered relevant prior art for having taught that fusion proteins comprising isolated rat TSC2 GAP domains demonstrate in vitro GAP activity (e.g. Figure 1). 

	Zech et al (J. Biol. Chem. 291(38): 20008-20020, 2016; published September 16, 2016) is considered relevant prior art for having taught construction of human TSC2 fusion protein constructs comprising the hamartin-binding domain (coiled-coil domain of amino acids 346-371) or the GAP domain (as illustrated in Figure 1c). 

Conclusion
11. 	Claim 11 is objected to for reciting allowable subject matter, but being dependent upon a rejected claim.
	Claim 18 recites allowable subject matter, to wit, SEQ ID NO:5, which encodes SEQ ID NO:1. 
Claims 1-10, 14, 18, 21-23, 30-31, 35, and 48 are rejected. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036.  The examiner can normally be reached on 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633